      Case 3:21-cv-00375-ECM-KFP Document 1 Filed 05/24/21 Page 1 of 7




       IN THE UNITED STATES DISTRICT COURT TOR THE
               MIDDLE DISTRICT OF ALAP,
                       Eastern Division                             13. et.

                                        ',T,`( ',)
PAMELA HOWARD

                    Plaintiff,

       v.                                Civil Action No. 3,IA -cA/

IVY CREEK HEALTHCARE,LLC                 ***JURY DEMAND***
d/b/a LAKE MARTIN
COMMUNITY HOSPITAL

                      Defendant.


                                   COMPLAINT

      Comes now the Plaintiff, PAMELA HOWARD, and files her Complaint

pursuant to Title VII of the Civil Rights Ac.t of 1964, 42 U.S.C. § 2000e-5 and 42

U.S.0 § 12117(a) for violation of the Americans with Disabilities Act (ADA),

and for her being discharged because of a disability, showing to the court as follows:

                         JURISDICTION AND VENUE

       Jurisdiction is conferred under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e-5 and 42 U.S.0 12117(a), the Americans with Disabilities Act of

1990(ADA). Jurisdiction is also proper under 42 U.S.C. § 1983.

      The violation ofthe Plaintiff s rights as alleged herein occurred in Tallapoosa

County, Alabama, and within the Middle District of Alabama, Eastern Division.
     Case 3:21-cv-00375-ECM-KFP Document 1 Filed 05/24/21 Page 2 of 7




                                     PARTIES

      1) The Plaintiff, PAMELA HOWARD,(hereinafter "Plaintiff'), is over the

age of nineteen years, is a resident of Tallapoosa County, Alabarna,,and was so at

the tirne of the incidents which form the basis of this lawsuit. Plaintiff is a former

ernployee ofthe Lake Martin Community Hospital. Plaintiff ceased to be employed

by Defendant via a letter dated June 14, 2019, postmarked June 17, 2019.

      2)    Defendant Ivy Creak Healthcare, LLC, is a foreign limited liability

company, doing business as Lake Martin Community Hospital within the Middle

District of Alabarna, in Tallapoosa County, Alabama.

    FACTUAL ALLEGATIONS RELATED TO VIOLATIONS OF THE
          AMERICANS WITH DISABILITIES ACT(ADA)

      4)Plaintiff is a qualified individual with a disability.

      5)Plaintiff is a former employee ofthe Defendant, a covered entity as defined

under the Americans with Disabilities Act of 1990(ADA),42 U.S.0 § 12111(4).

      6) Ivy Creek Healthcare, LLC, d/b/a Lake Martin Community Hospital,

provides services to the citizens of Tallapoosa County and surrounding areas.

      7) Defendant Ivy Creek Healthcare, LLC, d/b/a Lake Martin Community

Hospital, ernploys 100 or more employees.

      8) Defendant is a covered entity as defined under the Americans with

Disabilities Act of 1990(ADA),42 U.S.0 § 12111(5).




                                          2
      Case 3:21-cv-00375-ECM-KFP Document 1 Filed 05/24/21 Page 3 of 7




      9) Plaintiff was originally employed by Defendant as a Certified Nursing

Assistant/Ward Clerk in 2014. Her duties included assisting nurses with the patients

admitted into the hospital, as well as working with admissions, discharges, and

scheduling follow-up appointments.

      10) Mrs. Howard began having severe headaches in February, 2019, but

continued her duties at the hospital for approximately two weeks before finally

agreeing to seek medical treatment.

      11) Mrs. Howard went to the Emergency Room at Lake Martin Community

Hospital in late March of 2019. Her headache was treated at that time as a stress

headache, and no CT scan was performed. She was given pain medication.

      12) About a week later, on or about March 8, 2019, when the pain became

worse, Mrs. Howard again reported to the Emergency Room at Lake Martin

Community Hospital.      That night, bloodwork and a CT scan showed that

Mrs. Howard was suffering from a brain aneurysm. She was flown by helicopter to

the Kirklin Clinic in Birmingham, where she underwent surgery to clamp off the

brain aneurysm. Mrs. Howard's skull was then closed using staples and cement.

      13) Mrs. Howard was discharged from the hospital in Birmingham on or

about March 12, 2019. She was given instructions to follow up with Kristen Lamb

at Dr. Fischer's office on March 22, 2019.




                                         3
      Case 3:21-cv-00375-ECM-KFP Document 1 Filed 05/24/21 Page 4 of 7




      14) In a letter dated June 14, 2019, and postmarked June 17, 2019, Lake

Martin Community Hospital informed Ms. Howard that, as ofJune 6, 2019, she had

used her 12 weeks (480 hours) of leave under the Family and Medical Leave Act

and that she had also exhausted her accrued vacation and/or sick leave.

      15) Ms. Howard was not given any accommodation and was not offered any

extension of her leave.

      16) In December, 2019, Dr. Fischer at Kirklin Clinic met with Mrs. Howard

and released her and recommended only that she return for a follow up visit in

approximately five (5) years.

      17) Plaintiff would have been able to return to work and perform her duties,

had she been given the accommodation of additional leave time.

      18) Plaintiffsubmitted a Charge ofDiscrimination to the EEOC on November

27,2019, and EEOC issued a notice of right to sue dated February 23, 2021.

                                    COUNT I

               Violations of the Americans with Disabilities Act
                           Failure to Accommodate

      19) Defendant violated the Americans with Disabilities Act(ADA) when it

terminated the Plaintiffs employment because of her disability.

      20) Defendant failed to make adequate job accommodations for the Plaintiff

or to engage the Plaintiff in the interactive process to make job accommodations.

      21) Defendant maintained an inflexible standard which did not provide for


                                        4
      Case 3:21-cv-00375-ECM-KFP Document 1 Filed 05/24/21 Page 5 of 7




reasonable accommodations discussions, but instead provided for termination of

employment, in violation ofthe ADA.

      22)Plaintiff claims of the defendants compensatory damages including back

pay provided by 42 U.S.C. § 12117 and 42 U.S.0 §2000e-5 and any other

enhancement or damages that may be provided by law. Compensatory damages

include back pay and any other cornpensable damages that were proximately caused

by violation of the law.      Plaintiff also claims attorneys' fees pursuant to

42 USC § 12205.

                            PRAYER FOR RELIEF

      WHEREFORE,premises considered, Plaintiffrespectfully requests the Court

to:

      a) Permanently enjoin the defendant, its agents, successors, officers,

         employees, attorneys, and those acting in concert with them from engaging

         in each of the unlawful practices, policies, customs, and usages set forth

         herein, and frorn continuing any and all other practices shown to be in

         violation of applicable law;

      b) Order modification or elimination of practices, policies, customs, and

         usages set forth herein and all other such practices shown to be in violation

         of applicable law herein and all other, such practices shown to be in

         violation of applicable law.



                                         5
      Case 3:21-cv-00375-ECM-KFP Document 1 Filed 05/24/21 Page 6 of 7




      c) Grant Plaintiff compensatory damages against the defendant, including but

          not limited to, back pay, loss of fringe benefits, and loss of career

          advancement.

      d) Grant punitive damages to the maximum provided by law.

      e) Reinstate Plaintiffs employment with Defendant.

      f) Order an award of cost and Attorneys fees to Plaintiff:

                                    COUNT II

                               Retaliatory Discharge

      23) Plaintiff alleges she is the victim of a retaliatory discharge by Ivy Creek

Healthcare, LLC, d/b/a Lake Martin Community Hospital.

      24) The Plaintiff is a member of a protected class.

      25) The Plaintiff engaged in a protected activity by asking for a reasonable

accommodation. The Defendant willfully and intentionally discriminated against

the Plaintiff for engaging in the protected activity which lead to the retaliatory

discharge of the Plaintiff.

                              PRAYER FOR RELIEF

      Wherefore, premises considered, Plaintiff respectfully request the Court to:

      a) Permanently enjoin the defendant, its agents, successors, officers,

          employees, attorneys, and those acting in concert with them from engaging

          in each of the unlawful practices, policies, customs, and usages set forth



                                         6
Case 3:21-cv-00375-ECM-KFP Document 1 Filed 05/24/21 Page 7 of 7




   herein, and from continuing any and all other practices shown to be in

   violation of applicable law;

b) Order rnodification or elimination of practices, policies, customs, and

   usages set forth herein and all other such practices shown to be in violation

   of applicable law h herein and all other such practices shown to be in

   violation of applicable law.

c) Grant compensatory damages against the defendant, including but not

   limited to, back pay, loss of fringe benefits, loss of career advancement.

d) Grant punitive damages to the maximum provided by law.

e) Reinstate Plaintiffs employment with Defendant.

f) Order an award of cost and Attorneys fees to Plaintiff.


               The Plaintiff Requests Trial by Jury.


                          Respectfully submitted,




                          John Michael Segrest( SB-8306-H58S)
                          Attorney for Plaintiff
                          The Segrest Law Firm
                          P.O. Box 780791
                          Tallassee, AL 36078
                          Telephone: 334-252-0036
                          Facsimile: 334-252-0037
                          Mike.Segrest@Segrestlaw.com


                                   7
